MEMORANDUM **
Ramone Mora appeals the 120-month sentence imposed after his guilty plea conviction on one count of possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We dismiss the appeal.
Mora contends that the district court erred by assessing one criminal history point for his 1998 conviction in California for driving with a suspended license and two points for committing the offense of conviction while on probation for the 1998 conviction. Because we enforce Mora’s express waiver in the plea agreement of his right to appeal both the judgment and the sentence, we do not reach the merits of this contention. See United States v. Navarro-Botello, 912 F.2d 318, 319 (9th Cir. 1990) (holding that a knowing and voluntary appellate waiver in a negotiated plea agreement is enforceable). In any event, we see no plain error. See Custis v. United States, 511 U.S. 485, 495-496, 114 S.Ct. 1732,128 L.Ed.2d 517 (1994) (“holding that there is no right under the Constitution to challenge a prior conviction, except on the ground that the conviction was obtained in violation of the right to counsel”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.